Item 77B On October 2, 2015, the Board of Trustees of Montgomery Street Income Securities, Inc. (the “Fund”) approved the liquidation of the Fund to take effect on December 24, 2015 pursuant to a Plan of Liquidation and Dissolution (the “Liquidation”). Because the Liquidation will be completed, and the Fund’s operations wound up, prior to the reporting date required by applicable law (i.e., 60 days after the Fund’s December 31 fiscal year end), there will be no shareholders in the Fund and no need for an annual audit. Accordingly, the Registrant has not included with this filing an accountant’s report on internal controls.
